ACCEPTED
                                                                           01-14-00170-cv
                                                               FIRST COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                     6/11/2015 6:53:43 PM
                                                                    CHRISTOPHER PRINE
                                                                                   CLERK



         CASE NO. 01–14–00170–CV
                                                      FILED IN
                                               1st COURT OF APPEALS
                                                   HOUSTON, TEXAS
                IN THE   FIRST COURT OF APPEALS6/11/2015 6:53:43 PM
                         HOUSTON, TEXAS        CHRISTOPHER A. PRINE
                                                       Clerk
           _____________________________________________

              FIRST AMERICAN TITLE INSURANCE COMPANY

                                  V.


                            PATRIOT BANK
           _____________________________________________

          On Appeal from the 61st Judicial District Court of
            Harris County, Texas, Cause No. 2012–47633
          _____________________________________________

             PATRIOT BANK’S SECOND UNOPPOSED MOTION
        FOR EXTENSION OF TIME TO FILE MOTION FOR REHEARING



TO THE HONORABLE JUSTICES OF THE FIRST COURT OF
APPEALS:

     Patriot Bank requests a 4–day extension to file its motion for

rehearing and for good cause, would show as follows:

1.   The Court issued its opinion on May 12, 2015. Patriot Bank’s

motion for rehearing is due on June 11, 2015.
2.   This is Patriot Bank’s second request to extend the deadline for

filing its motion for rehearing. The first extension granted by the Court

was for 15 days.

3.   The demands of the undersigned’s litigation docket during the last

15 days have prevented him from completing Patriot Bank’s motion for

rehearing, which include:

         Preparing and filing a brief on the merits with the Texas
          Supreme Court on May 29, 2015, in the case–styled and
          numbered Morrison v. Whispering Pines Lodge I, LLP, Case
          No. 14–0318.

         Preparing and filing a brief on June 5, 2015 in the case–
          styled and numbered, Phillips Development Realty, LLC v.
          LJA Engineering, LLC, Case No. 14–14–00858–CV.

         Preparing a brief on the merits to be filed with the Texas
          Supreme Court on June 12, 2015, in the case–styled and
          numbered, Worldwide Clinical Trials v. Arnold, Case No.
          14–0786.

4.   The undersigned’s wife will also be going out of town on June 11,

which will require the undersigned to stay home on June 12 with his

children.

5.   Under TEX. R. APP. P. 10.3, the undersigned conferred with

counsel for the First American, and counsel is unopposed to this motion.




                                   2
     FOR THESE REASONS, Patriot Bank prays that this Honorable

Court grant this First Unopposed Motion for Extension of Time to File

Motion for Rehearing, extend the deadline for filing the same to June

15, 2015, and grant all other relief to which Patriot Bank may be

entitled.

                               Respectfully submitted,

                               LEYH, PAYNE & MALLIA, PLLC


                               By: /s/ Sean M. Reagan
                                     Sean Michael Reagan
                                     sreagan@lpmfirm.com
                                     Texas Bar No. 24046689
                                     9545 Katy Freeway, Suite 200
                                     Houston, Texas 77024
                                     Telephone: 713-785-0881
                                     Facsimile: 713-784-0884




                                  3
                    CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of this document has
been served to all interested parties of record on this the 11th day of
June 2015:

Tim McDaniel
Kelly Conklin
Irelan McDaniel, PLLC
440 Louisiana, Suite 1800
Houston, Texas 77002

Don Colleluori
Mark T. Davenport
Figari & Davenport, LLP
901 Main Street, LB 125
Dallas, Texas 75202


                                           /s/ Sean M. Reagan
                                           Sean M. Reagan




                                  4